       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 1 of 19




                                              United States Attorney
                                              Northern District of California



                                                11th Floor, Federal Building              (415)436-7200
                                                450 Golden Gate Ave., Box 36055
                                                San Francisco, CA 94102-3495        FAX: (415)436-7234




                                               February 21, 2020

Via Email

Martin Sabelli
msabelli@sabellilaw.com

And other counsel

       Re:      United States v. Nelson et al., CR 17-0533 EMC


Dear Counsel:

        Please take notice that the government will seek to introduce two gang experts to describe
the enterprise and the VICAR motive in this case. One of the experts will discuss the history,
common symbols, terms, territory Hells Angels Motorcycle Club (HAMC) nationally and
internationally. That expert is Jeremy Scheetz, Intelligence Operations Specialist with the
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF).

      His opinions are based on his training and experience with HAMC and other Outlaw
Motorcycle Clubs that are extensively detailed in the attached CV.




United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                   1
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 2 of 19




History of the Hells Angels1

        1.      The Outlaw Motorcycle Gang (OMG) experience began in the United States in
 the 1940s, after the end of World War II. A segment of American veterans returned home and
 missed some of the aspects of the wartime military. They began riding motorcycles in groups to
 have the sense of adventure and camaraderie.

       2.      The first charter of the Hells Angels Motorcycle Club (HAMC) was established
 on March 17, 1948, in Fontana/San Bernardino, CA (Berdoo).

         3.     On August 1, 1954, the HAMC formed the San Francisco (Frisco) charter and on
 April 1, 1957, formed the Oakland charter. Under the direction of Sonny BARGER, the three




1       The basis for this portion of Specialist Scheetz’s testimony (paragraphs 1 -3) includes his
experience investigating Outlaw Motorcycle Gangs such as the HAMC, and his review of literature
produced by and about the HAMC. He has reviewed internal HAMC documents seized during
investigations in both the United States and Europe. For instance, he has reviewed “The Definitive
History: Evolution of the Hells Angels Motorcycle Club Insignia and Corporation,” (EXPERT-
00000157 – EXPERT-00000173) and various rulebooks (EXPERT-00000365– EXPERT-00000395 at
EXPERT-00000391). He has also reviewed an expert report prepared by Jorge Gil -Blanco, produced
at EXPERT-00000254 – EXPERT-00000318.
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz            2
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 3 of 19



 aforementioned HAMC charters, as well as Southern California (So Cal), formed the Hells
 Angels Motorcycle Club in the late 1950s.

                                       Hells Angels Common
                                              Symbols

        4.      The term Hell’s Angels has been floating around the military, as far back as
 World War I, when a fighter squadron first took on the name. Before World War II, a group of
 mercenary war pilots called the “Flying Tigers” flew for the Chinese, and one of their
 squadrons called themselves Hell’s Angels. During World War II, a United States Air Force
 bomber company stationed in Great Britain, the 356th bomber squadron and a Navy torpedo
 squadron, referred to themselves as Hell’s Angels.2

         5.      The original patch worn designed in 1948 was a small design with a skull, helmet
 and two wings for its membership’s insignia, nicknamed the bumblebee patch. It consisted of a
 winged skull with an aviator’s cap that resembled a bumblebee. In 1948, the HAMC Berdoo
 members’ back patch consisted of an upper patch, or rocker, stating Hells Angels, the original
 Death Head in the center, and Berdoo in the bottom rocker. The selection of the colors red and
 white is from the World War II Hells Angels Third Present Squadron who had a red-colored
 silhouette of a female with a halo and white wings.

        6.      In 1959, a detailed wing skull with an aviator’s cap became the HAMC back
 patch and named the “Death Head.” While BARGER was the president of the Oakland charter
 in 1959, he created a new “Death Head,” referred to as the Barger Larger Death Head design. It
 was larger than the original; it had a single wing and two sets of eight feather tips along the
 bottom.

         7.      In 1983, the “Fuki Death Head” was created to help eliminate the natural
 variations in handmade patches. The new version would be digitally designed utilizing
 computers and assign all rights, title and interest to the HAMC World Corporation. The new
 Death Head had 17 points along the bottom border, one more than the Larger Barger Death
 Head.

        8.     In order to standardize the brand in the United States, the HAMC created the
 standard back patch layout in 1983. During a world meeting in 1990, members decided that
 every member would wear the same patch based on the 1983 patch layout version, along with
 the Fuki Death Head. The new world patch was created on behalf of the HAMC of the United

2       The basis for Specialist Scheetz’s testimony about the history of the term “Hell’s Angels” and
the Death Head logo (paragraphs 4 – 8) includes his experience investigating the HAMC and his
review of literature produced by and about the HAMC. He has reviewed internal HAMC documents
seized during investigations in both the United States and Europe. For instance, he has reviewed “The
Definitive History: Evolution of the Hells Angels Motorcycle Club Insignia and Corporation,”
produced at EXPERT-00000157 – EXPERT-00000173. He has also reviewed Hell’s Angel: The Life
and Times of Sonny Barger and the Hell’s Angels Motorcycle Club by Sonny Barger. He has also
reviewed an expert report prepared by Jorge Gil -Blanco, produced at EXPERT-00000254 –
EXPERT-00000318.

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz              3
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 4 of 19



 States, Inc., and the World Corporation owns all rights, title and interest of the patch. Only
 licensed vendors were permitted to create the embroidered patches. The Death Head’s mouth is
 stitched shut indicating, “We don’t discuss club business.”

        9.     In the United States, the top rocker states Hells Angels, the center patch is
 the moniker/Death Head, the MC is on the bottom right of the Death Head and the bottom
 rocker is always the State.3

         10.     The Patch/Death Head is central to the HAMC. The HAMC’s ideology is
 ingratiated in each member who proudly wears his colors. Only a member can don the Death
 Head on his colors, soft colors, belt buckle, belts, t-shirts or any clothing.4

        11.     No charter, HAMC member or HAMC prospect is allowed to market anything
 bearing the names Hells Angels and/or Death Head logo without proper licensing by the
 corporation. Within the OMG and motorcycle club underworld, the Death Head is synonymous
 with violence and a mantra of living vicariously by a different set of rules and behaviors that are
 not adhered to on a day-to-day basis.

         12.     The trademarked name Hells Angels and Death Head moniker/logo demand
 respect from other OMGs, motorcycle clubs and others. Anyone or anything that opposes or
 disrespects a member or the colors is subject to the wrath of the HAMC, including being
 subject to violence. Once a member receives his colors, he is accepted as a brother at any
 HAMC charter across the globe. HAMC members utilize their colors to intimidate other
 OMGs and the public. During runs, they travel as a group, often parading through the streets to
 demonstrate their territorial control over a State, city or region. By placing the Death Head on
 his back, a member represents approximately 5,000 members from across the world who share


3       The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC
and his review of literature produced by and about the HAMC. For instance, he has reviewed an
expert report prepared by Jorge Gil-Blanco, produced at EXPERT-00000254 – EXPERT-00000318.
In addition, he has attended and monitored at least 150 events where Hells Angels were present, and
had the opportunity to observe Hells Angels vests and patches.

4       The basis for Specialist Scheetz’s testimony as to paragraphs 10 – 11 includes his experience
investigating the HAMC, conversations with undercover officers, informants, and current and former
members of the HAMC, and his review of literature produced by and about the HAMC. He has
reviewed internal HAMC documents seized during investigations in both the United States and
Europe. For instance, Specialist Scheetz has reviewed internal Hell’s Angels documents, such as Hells
Angels rulebooks (EXPERT-00000002–EXPERT-00000149 at EXPERT-00000010, EXPERT-
000000222 – EXPERT- 000000253) and internal communications and documents (EXPERT-
00000221, HA-00045317, EXPERT-00000337–EXPERT-00000342). He has also reviewed Hell’s
Angel: The Life and Times of Sonny Barger and the Hell’s Angels Motorcycle Club by Sonny Barger.
In addition, Specialist Scheetz has attended and monitored at least 150 events where Hells Angels
were present. These events include the HAMC USA Run in Clemson, South Carolina in 2019. In
addition, Specialist Scheetz has witnessed several events that were attended by both the HAMC and
rivals. One example is the 2011 Sturgis Rally, which involved an altercation between the HAMC and
Mongols.

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                  4
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 5 of 19



 a common set of goals and traits.5

         13.    There are several versions of how the term “1%er” was coined. The most
 popular version is that the American Motorcyclist Association (AMA) was embarrassed by
 rioting by motorcycle clubs that took place in Hollister, CA over the July 4th weekend in 1947
 and during the Labor Day weekend in Riverside, CA two months later and attempted to
 distance themselves from the participants. In effect, the AMA stated that 99% of motorcyclists
 are good people; it’s the one percent who are “hoodlums and trouble makers,” or are
 “antisocial barbarians.”6

          14.    In addition to the back patches, Hells Angels colors also feature patches on the
 front, referred to as “tags.”

         15.     The Filthy Few tag means a member or prospect has committed an act of
 violence in furtherance of the gang. If a prospect commits an act of violence, he must wait until
 he receives his full patch. It can be rewarded for committing a murder, assault or a beating. A
 member can wear the Filthy Few as a tag or side rocker. It can also be displayed on indicia or
 the gas tank of a Filthy Few member. The killing or violent act has to be witnessed by another
 member, and one can only receive the tag from another Filthy Few member. If you are a
 member of the Filthy Few, you can be called upon to commit additional violent acts, which is
 depicted with “666” in the middle.7

5       The basis for Specialist Scheetz’s testimony as to paragraphs 10 – 11 includes his experience
investigating the HAMC, conversations with undercover officers, informants, and current and former
members of the HAMC, and his review of literature produced by and about the HAMC. For instance,
he has reviewed an expert report prepared by Jorge Gil –Blanco, produced at EXPERT-00000254 –
EXPERT-00000318. In addition, he has attended and monitored at least 150 events where Hells
Angels were present. These events include the HAMC USA Run in Clemson, South Carolina in 2019.
In addition, Specialist Scheetz has witnessed several events that were attended by both the HAMC and
rivals. One example is the 2011 Sturgis Rally, which involved an altercation between the HAMC and
Mongols.

6       The basis for this portion of Specialist Scheetz’s testimony includes his experience
investigating Outlaw Motorcycle Gangs such as the HAMC, and his review of literature produced by
and about OMGs. For instance, he has reviewed an expert report prepared by Jorge Gil –Blanco,
produced at EXPERT-00000254 – EXPERT-00000318. He has also reviewed Hell’s Angel: The Life
and Times of Sonny Barger and the Hell’s Angels Motorcycle Club by Sonny Barger.

7       The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. He has reviewed internal HAMC
documents seized during investigations in both the United States and Europe. For instance, he has
reviewed an expert report prepared by Jorge Gil –Blanco, produced at EXPERT-00000254 –
EXPERT-00000318. This report contains a discussion of the Filthy Few tag at EXPERT-00000281.
Specialist Scheetz has also attended and monitored at least 150 events where Hells Angels were
present. During some of those events, he has personally observed members of the HAMC wearing the
“Filthy Few” tag. In addition, Specialist Scheetz has viewed photographs of members of the HAMC
wearing the “Filthy Few” tag. In addition, Specialist Scheetz was involved in ATF Operation Black
Diamond (United States v. Rosga et al, 10-CR-170 (EDVA)), in which he debriefed a source and
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                  5
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 6 of 19




         16.    The Dequaillo tag means a member assaulted a law enforcement entity, on or
 off duty. Often, if a member resists arrest or assaults a member of law enforcement in a
 drinking establishment, he is bestowed a Dequaillo tag.8

         17.     The Purple Heart is awarded to any member who has given his blood in the
 defense and honor of the HAMC. It also means a conflict resulting in injury by a weapon. The
 Purple Heart pin is another avenue for a member to display his propensity to be involved in a
 violent conflict in furtherance of the HAMC, even if he is stabbed, shot or brutally assaulted.9

         18.      The Frontline tag is black and white and worn by members who were arrested
 during the April 2002 Laughlin, Nevada, Harrah’s Casino shootout with the Mongols. Raymond
 Foakes, HAMC Sonoma County, wears the tab because he threw the initial kick that started the
 melee. In Canada, the Frontline Crew tag means involvement in a street gang war with an
 adversary. The red and white tag and side rockers mean soldiers on the front line of the war
 against rivals.10

spoke to him/her about the meaning of the Filthy Few tag. In addition, Specialist Scheetz has
reviewed press articles and books that describe the Filthy Few tag. One example of a book that
describes the Filthy Few Tag is Hell’s Angels: Three Can Keep a Secret if Two Are Dead, by Yves
Lavigne.

8       The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, he has reviewed an
expert report prepared by Jorge Gil –Blanco, produced at EXPERT-00000254 – EXPERT-00000318.
Specialist Scheetz has also attended and monitored at least 150 events where Hells Angels were
present. During some of those events, he has personally observed the “Dequaillo” tag. In addition,
Specialist Scheetz has observed Hells Angels member Milo Campbell wearing the Dequaillo tag.
Specialist Scheetz is aware that Campbell was involved in an altercation with members of the Iron
Pigs Motorcycle Club (a club open to law enforcement) at a Sturgis motorcycle rally.

9       The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, he has reviewed an
expert report prepared by Jorge Gil –Blanco, produced at EXPERT-00000254 – EXPERT-00000318.
Specialist Scheetz has also attended and monitored at least 150 events where Hells Angels were
present. During some of those events, he has personally observed the “Purple Heart” tag. In addition,
Specialist Scheetz has reviewed internal HAMC documents, including documents defining the
“Purple Heart” tag. For instance, Scheetz has viewed a photograph of a document titled “Deathhead
Purple Heart,” which states that “Any member who has earned the Deathhead Purple Heart has given
his blood, in the Defense and Honor of the Hells Angels Motorcycle Club, and shall be forever be
revered by his fellow members AFFA.”

10      The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, he has reviewed an
expert report prepared by Jorge Gil –Blanco, produced at EXPERT-00000254 – EXPERT-00000318.
Specialist Scheetz has also attended and monitored over 150 events where Hells Angels were present.
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                  6
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 7 of 19



        19.     There are other tags that are used by various charters as well, including tags
 denoting the specific charter to which the member belongs within the territory claimed through
 the back bottom rocker, and tags indicating status as an officer within that charter. 11

                                          Hells Angels Terms

        20.     Charter. The basic organizational unit of the HAMC is the charter, which is
 operated out of a city or county. Each charter is self-sufficient in the sense that all of its
 members have a say in the charter’s decisions, internal disciplinary measures against
 members, and other activities of the charter.12

              a. HAMC charters have a vertical structure. Six members are required for the
                 charter to operate and remain functional. However, there have been exceptions to
                 this six full patch member rule in the past. All charters report to the higher levels
                 of the organization at the regional, national and world level. This formula is
                 present across the globe. Once they become an official charter, they receive a
                 certificate from the HAMC Corporation, and they agree to abide by the bylaws,
                 rules and regulations of the HAMC.

              b. Charters act relatively autonomously in their day-to-day activities. However,
                 they subscribe to a strict set of rules that cannot supersede the State, country or
                 world rules. The rules are called regulations or statutes, where the rights and
                 obligations of members are set out. Charters are strategically established to fend
                 off expansion by an adversary or control an illegal commodity in an area, region
                 or State.

        21.      Clubhouse. Charters are required to have a clubhouse, which must have a

During some of those events, he has personally observed the “Frontline” tag.
11      The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, he has reviewed an
expert report prepared by Jorge Gil –Blanco, produced at EXPERT-00000254 – EXPERT-00000318.
In addition, he has attended and monitored at least 150 events where Hells Angels were present,
HAMC USA Run in Clemson, South Carolina in 2019.

12      The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, Specialist Scheetz has
reviewed internal Hell’s Angels documents, such as Hells Angels rulebooks (EXPERT-00000002–
EXPERT-00000149, EXPERT-000000222 – EXPERT- 000000253, EXPERT-00000364, EXPERT-
00000365–EXPERT-00000395) and internal communications (EXPERT-00000221). Information
about the structure and autonomy of charters can be found specifically (among other places) at
EXPERT-00000370 and EXPERT-00000375. In addition, Specialist Scheetz is also aware of several
instances in which charters have been strategically established in rival territory. For example, the
Hells Angels opened a charter in Michigan in 2020. Specialist Sheetz is aware that Michigan has a
significant Outlaws Motorcycle Club presence.

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                  7
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 8 of 19



 working telephone or form of communication, to include a functional email account. If they do
 not have a functional email address, they are fined for non-compliance. Additionally, operation
 of any HAMC Website will be the responsibility of the respective HAMC charter, financially,
 for content and compliance with the HAMC Internet rules. Charters are allowed to establish and
 maintain a Website, but it must be done in the charter’s best interest. All charter Websites are
 strictly monitored by the HAMC Webmaster.13

            a. The HAMC adopts strict security measures at its clubhouses in the United States
               to fend off an adversary or intrusion by law enforcement. Cameras are
               strategically placed to monitor day-to-day foot traffic or intrusion by an
               unwarranted guest, adversary or law enforcement. Many of their doors and
               windows are fortified. Often, firearms are easily accessible, as well as an
               assortment of knives and weapons such as ball peen hammers, ax handles, bats,
               etc.

            b. Charters make money in a variety of ways. Primarily, an HAMC charter sells its
               indicia at local swap meets, motorcycle shows, tattoo conventions, charity runs,
               and support club functions, as well as at local motorcycle shops/businesses.
               Some profit from the sales on indicia, such as calendars, goes to the HAMC
               Corporation.

            c. Each charter elects officers, such as a president, vice president, secretary,
               treasurer, sergeant-at-arms and a road captain, which tends to be optional. The
               officers are responsible for raising money, planning social events, maintaining
               order and discipline, as well as interacting with other charters’ officers and
               HAMC hierarchy. All HAMC charters adhere to the same rules as all other
               nation’s charters. They are guided by the HAMC World Rules. In turn, they
               also subscribe to HAMC country rules and charter rules.

         22.     Church. Each charter conducts regularly scheduled weekly meetings, referred to
 as “church.” Strict rules of order are followed, and minutes are taken. These meetings generally
 take place at the charter’s clubhouse, and attendance at the meeting is primarily restricted to
 members. Charter meetings mostly concern legitimate activities, such as planning social events,
 voting in new members, etc. Additionally, charter meetings often involve the discussion of
 criminal activities – for example, encouraging assault and/or retaliation. If questions concerning


13      The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, Specialist Scheetz has
reviewed internal Hell’s Angels documents, such as Hells Angels rulebooks (EXPERT-00000002–
EXPERT-00000149 at EXPERT-0000076, EXPERT-000000222 – EXPERT- 000000253, EXPERT-
00000364, EXPERT-00000365 – EXPERT-00000395), and internal communications (EXPERT-
00000221). In addition, Specialist Scheetz has been inside or viewed photographs of a number of
HAMC clubhouses. Most recently, Specialist Scheetz was inside HAMC clubhouses in Vallejo,
Denver, and Australia (Nomads). In addition, Specialist Scheetz has attended and monitored over 150
events at which Hells Angels members have been present. These have included motorcycle shows and
charity runs.

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                8
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 9 of 19



 criminal activities arise, the utmost security to prevent detection is used. However, they will
 openly discuss at their meeting if a motorcycle club, support club or adversary is moving into a
 region or State without permission.14

            a. During church, members and prospects are often brought up for membership
               vote, or disciplinary action is taken toward a member for an infraction that broke
               a rule, brought unwarranted law enforcement scrutiny on the HAMC or not
               defending the patch in a fight with a civilian or adversary.

         23.    Nomads. The HAMC also has charters referred to as Nomads charters. A
 Nomads charter generally does not have a specific location to conduct its criminal activity.
 Traditionally, Nomads charters do not have clubhouses, as the members within the charter are
 mobile. In the United States, only one Nomads charter is permitted in each State.15

         24.     Hang-around. This term refers to the first phase of HAMC membership. This
 status indicates that the individual is invited to some club events or to meet club members at
 known gathering places. The “hang-around” does not wear colors. However, a “hang-around”
 will wear a black and white, or a red and white sponsoring charter patch on the front left breast
 of his vest. He cannot attend meetings, but guards the surroundings of these meetings to ensure
 the safety of members attending. The “hang-around” is entirely subservient to all full-fledged
 members of the charter, including the prospects, and must accomplish what he is ordered. A
 hang around who is being considered for potential membership must be sponsored by a full patch
 member. All candidates must furnish personal information to the club, indicating such items as
 family names, bank information, address, next of kin, spouse, criminal history, employment, etc.
 Photographs of the candidate are shared via email to all charters in the United States. If there are
 no negative responses on the candidate, then he can proceed. The requirements to become a
 member include possessing a valid driver’s license and having a road-worthy Harley Davidson
 motorcycle. The prospective member cannot be of African-American descent, a child molester or
 have applied to become a police officer or prison guard. If they took a police test, that is grounds
 to omit a member.16

14      The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, Specialist Scheetz has
reviewed minutes from church meetings. He has also reviewed documents seized during
investigations in the United States and Europe, including the “Hells Angels Motorcycle Club San
Bernardino Ca. Charter Bylaws” (EXPERT-00000174). Specialist Scheetz is also aware of a number
of press articles and books that discuss church meetings. One example of a book that describes church
is Hell’s Angels: Three Can Keep a Secret if Two Are Dead, by Yves Lavigne.

15      The basis for Specialist Scheetz’s testimony includes his experience investigating the HAMC,
conversations with undercover officers, informants, and current and former members of the HAMC,
and his review of literature produced by and about the HAMC. For instance, he has reviewed internal
HAMC documents listing Nomad charters, including HADOCS-005192.
16      The basis for Specialist Scheetz’s testimony as to paragraphs 24 – 26 includes his experience
investigating the HAMC, conversations with undercover officers, informants, and current and former
members of the HAMC, and his review of literature produced by and about the HAMC. For instance,
he has reviewed HAMC rulebooks (EXPERT-0000365 – EXPERT-0000395, EXPERT-00000362–
EXPERT-00000363, EXPERT-00000322), bylaws (EXPERT-00000174), and internal
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                  9
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 10 of 19




         25.     Prospect. The “prospect” a step closer to full membership in HAMC. A person is
 elevated in status from a hang-around as he gains the confidence of all color-wearing members of
 the charter. He has demonstrated loyalty and ability to carry out and obey orders, but he is still in
 a probationary period as the charter considers him for full membership. He is more closely
 associated with the HAMC charter than hang arounds or members of the public, but he cannot
 vote or attend meetings. Prospects can wear the lower rocker showing the club territory and the
 “MC” badge on the back of his vest. Because they are not Hells Angels members, however,
 prospects cannot wear the “Hells Angels” or the Death Head patches. Prospects also wear a
 “prospect” and “charter” badge on the front left side of his vest. The probation period can last 1
 to 2 years, depending on the personality of the individual and his ability to perform club
 functions, but it is usually a 12 month term. A prospect has to receive unanimous approval in a
 vote by members of the charter in order to become a full member. Prospects are required to pay
 club dues and contribute to the defense fund.

         26.     Full Patch Member. After approximately 12 months and after receiving the
 unanimous support of the charter, the prospect is finally accepted as a full-patch member. When
 a member has proven his loyalty to the club, he receives his colors bearing the club insignia and
 is accepted by all HAMC members around the world. Becoming a member can also be referred
 to as being “patched.” The term “full patch” refers to the complete four-piece crest, including
 the “Death Head” logo, two rockers (top rocker: “Hells Angels”; bottom rocker: State or
 territory claimed), and the rectangular “MC” patch below the wing of the Death Head. Full-
 patch members are required to pay club dues and contribute to the established legal defense
 fund. Each individual charter specifies the amount paid for club dues.

         27.     Tattoos. A majority of new members get an HAMC tattoo as soon as they attain
 full membership. Some charters require a new member to have it within one week of earning
 their patch or one year from the date of full patch. It is rare that a member will not have at least
 one HAMC tattoo on his body.17

         28.    Left and Out / Good Standing and Bad Standing. There are only two ways to
 leave the HAMC, Left or Out. “Left” means the member left on good standing and is required to
 have an out date, the date he quit the HAMC, next to or near his HAMC tattoo. “Out” means the
 member was thrown out of the HAMC and is required to cover up his HAMC tattoos. The tattoo
 can be covered by another tattoo, blacked out or crossed out. When a member is thrown out of
 the HAMC, the method of covering up the tattoo is based on the circumstance and/or charter.
 Often, the member is physically restrained and his tattoo is covered up or removed altogether.
 This can also be accompanied by assault. It is not uncommon for a former member’s residence to
 be ransacked after his tattoo has been covered up or blacked out – depending on the charter and


communications and documents about members, hangarounds, and prospects (EXPERT-00000337–
EXPERT-00000342, HA-00042323, HADOCS-005192).
17      The basis for Specialist Scheetz’s testimony as to paragraphs 24 – 26 includes his experience
investigating the HAMC, conversations with undercover officers, informants, and current and former
members of the HAMC, and his review of literature produced by and about the HAMC. In addition,
he has attended and monitored at least 150 events where Hells Angels were present, and had the
opportunity to observe Hells Angels vests and patches.

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                  10
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 11 of 19



 severity of his expulsion. A person removed in this way is considered to be in bad standing with
 HAMC.18

                                          HAMC Territory

        29.    On July 1, 1961, the HAMC first expanded beyond the California border by
 opening an HAMC charter in Auckland, New Zealand. Since 1961, the HAMC has officially
 opened charters on six of the seven continents.19

            a. On July 30, 1969, the HAMC expanded into London, England, making it the
               first charter in Europe.

            b. On August 23, 1975, the HAMC expanded into Melbourne, Australia.

            c. In 1977, the HAMC continued its international expansion into Sorel, Quebec,
               Canada. In Canada, the expansion was met with stiff resistance by the
               Outlaws OMG, which had already established a foothold in Quebec. This
               expansion led to considerable violence, including a number of murders of
               Outlaws and HAMC members.
            d. On June 16, 1984, the HAMC opened a charter in Rio de Janeiro, Brazil, creating
               the first official footprint in South America.

            e. On August 14, 1993, it expanded into Johannesburg, South Africa, establishing
               the first charter in Africa.

            f. On September 30, 2006, the HAMC established its first charter in Asia –
               Moscow, Russia.

        30.     HAMC continues to increase expansion efforts, both in the United States and
 abroad. At present, there are approximately 502 charters on 6 continents. In the United States, it
 has 94 charters and approximately 1,000 members and prospects.


18      The basis for Specialist Scheetz’s testimony as to paragraphs 24 – 26 includes his experience
investigating the HAMC, conversations with undercover officers, informants, and current and former
members of the HAMC, and his review of literature produced by and about the HAMC. For instance,
Specialist Scheetz has reviewed documents discussing the terms “Left” and “Out” (EXPERT-
00000319 – EXPERT-00000321), and documents listing members who have left the HAMC
(HADOCS-002772 – HADOCS-002773, HA-00045260–HA-00045263).
19      The basis for Specialist Scheetz’s testimony as to paragraphs 29 - 30 includes his experience
investigating the HAMC, conversations with undercover officers, informants, and current and former
members of the HAMC, and his review of literature produced by and about the HAMC. Specialist
Sheetz has also reviewed the HAMC website, available at http://hells-angels.com/world/charter-list/
(last accessed February 19, 2020). Specialist Scheetz is also familiar with press articles that document
violence involving the Hells Angels in Quebec. One example of such an article is Montreal Gazette:
Quebec’s Biker War Started 25 Years Ago Today, available at
https://montrealgazette.com/news/local-news/quebecs-biker-war-started-25-years-ago-today (last
accessed February 19, 2020).
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                11
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 12 of 19



                                   HAMC Territory: California

         31.     By the mid-1970s, the HAMC was the dominant OMG in California, and
 HASC claimed the sole right to display the California bottom rocker. In their view, any other
 motorcycle club that wished to display this territory on their own bottom rockers would have
 to obtain the permission of HAMC in order to do so. At the same time, however, the Vagos,
 Mongols, and an assortment of smaller OMGs and motorcycle clubs were vying for the right
 to wear the California bottom rocker.20

         32.    By 1977, the Mongols had been warned on numerous occasions not to wear a
 three- piece patch with the California bottom rocker. On September 5, 1977, a pack of Mongols
 was returning home from a national run when two members and their spouses were shot off
 their motorcycles in San Diego County, California. Both Mongols were killed, and their spouses
 were wounded. During their funeral service on September 9, 1977, a vehicle parked near the
 mortuary building where the services were being held. The driver exited the vehicle, delivered a
 wreath of red and white colors, and then exited the building. After he left the property, a car
 bomb detonated, causing no deaths, but people were injured from the shrapnel. Four HAMC
 members pleaded guilty to racketeering for their role in the homicides and bombing.21

        33.     Violence between the HAMC and the Mongols continued, as both entities fought
 for control over territory, particularly California. Below are a listing of documented violent
 confrontations between the HAMC and Mongols, both within California and elsewhere.

            a. September 5, 1977 – Two Mongols were killed in San Diego County,
               California, returning from their national run.22
            b. September 9, 1977 – A car bomb detonated at the Mongols’ funeral in the


20      The basis for Specialist Scheetz’s testimony as to the violence between HAMC and rival
motorcycle gangs (paragraphs 31 – 35) is his familiarity with a number of violent incidents between
the gangs. His familiarity with these underlying incidents is based on his experience investigating the
HAMC and other Outlaw Motorcycle Gangs, as well as his review of literature produced by and about
the HAMC; his familiarity with press articles, books, and documentaries that describe these conflicts;
and his review of police reports and other investigative documents about the underlying incidents. In
addition, Specialist Sheetz is also familiar with federal prosecutions that arose out of some of these
incidents, including United States v. Ablett, 09-CR-749-RS (NDCA). Examples of media that describe
some of these conflicts include Hell’s Angels: Three Can Keep a Secret if Two Are Dead, by Yves
Lavigne. Other examples of press articles are provided below.

21      The Aging Rebel: Thomas Heath Sentenced, available at http://www.agingrebel.com/4973
(last accessed on February 19, 2020); George Christie: I was a Hells Angel for 40 Years, available at
https://narratively.com/i-was-a-hells-angel-for-40-years-this-is-the-one-time-i-doubted-the-outlaw-
lifestyle/ (last accessed February 19, 2020).

22      The Aging Rebel: Thomas Heath Sentenced, available at http://www.agingrebel.com/4973
(last accessed on February 19, 2020); George Christie: I was a Hells Angel for 40 Years, available at
https://narratively.com/i-was-a-hells-angel-for-40-years-this-is-the-one-time-i-doubted-the-outlaw-
lifestyle/ (last accessed February 19, 2020).

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz               12
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 13 of 19



               mortuary’s parking lot – no deaths.23
            c. September 24, 1977 – A bombing occurred at the Mongols’ machine shop in
               Los Angeles, California – two killed. 24
            d. September 30, 1977 – A bombing and attempted murder of a Mongols
               member occurred in San Fernando Valley, California. 25
            e. October 11, 1977 – An attempted murder of a Mongols member occurred
               after a bomb was discovered under his vehicle in San Diego, California. 26




23      The Aging Rebel: Thomas Heath Sentenced, available at http://www.agingrebel.com/4973
(last accessed on February 19, 2020); George Christie: I was a Hells Angel for 40 Years, available at
https://narratively.com/i-was-a-hells-angel-for-40-years-this-is-the-one-time-i-doubted-the-outlaw-
lifestyle/ (last accessed February 19, 2020).

24      The Aging Rebel: Thomas Heath Sentenced, available at http://www.agingrebel.com/4973
(last accessed on February 19, 2020); George Christie: I was a Hells Angel for 40 Years, available at
https://narratively.com/i-was-a-hells-angel-for-40-years-this-is-the-one-time-i-doubted-the-outlaw-
lifestyle/ (last accessed February 19, 2020).

25      The Aging Rebel: Thomas Heath Sentenced, available at http://www.agingrebel.com/4973
(last accessed on February 19, 2020); George Christie: I was a Hells Angel for 40 Years, available at
https://narratively.com/i-was-a-hells-angel-for-40-years-this-is-the-one-time-i-doubted-the-outlaw-
lifestyle/ (last accessed February 19, 2020).

26      The Aging Rebel: Thomas Heath Sentenced, available at http://www.agingrebel.com/4973
(last accessed on February 19, 2020); George Christie: I was a Hells Angel for 40 Years, available at
https://narratively.com/i-was-a-hells-angel-for-40-years-this-is-the-one-time-i-doubted-the-outlaw-
lifestyle/ (last accessed February 19, 2020).
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz              13
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 14 of 19




            f. February 10, 1989 – Aristeo Carbajal, HAMC Berdoo, California, was stabbed
               and killed in the Queen Mary parking lot during a melee between the HAMC
               and Mongols in Long Beach, California.27
            g. February 22, 2001 – An HAMC member and Mongols member were wounded at
               the American Legion Hall during a Confederation of Clubs meeting in California.
               In all, two were shot and four were wounded.
            h. August 1, 2001– Four HAMC members confronted the Mongols president at
               his residence in Carson City, Nevada – a fight ensued.
            i. October 1, 2001 – Approximately seven (7) to eight (8) HAMC members
               entered a Mongols motorcycle shop in Nevada and accosted an individual and
               his assistant, both of whom are Mongols members.
            j. October 26, 2001 – HAMC, Mongols and Vagos individuals were involved in a
               fight at a motorcycle show in Orange County, California. There were numerous
               injuries.28
            k. October 27, 2001 – Approximately 20 Mongols lured 5 to 6 HAMC members to
               a Nevada bar and assaulted them with various weapons. An HAMC bottom
               rocker was cut off – one arrest.
            l. April 8, 2002 – A melee occurred inside Harrah's Casino in Laughlin, Nevada,
               during the 20th Annual Laughlin River Run – three (3) dead (1 Mongols and 2
               HAMC individuals) and numerous injuries and arrests.29
            m. June 1, 2002 – HAMC and Mongols individuals pulled knives on each other in
               Reno, Nevada. Reno Police Department intervened before anyone was stabbed.
            n. July 2, 2002 – Approximately four (4) to five (5) Mongols attacked HAMC
               Buryl McCune at Bruiser’s Iron Horse Saloon in Palm Springs, California.
               They beat him with knives, fists and feet.
            o. April 26, 2006 – Two Mongols riding their motorcycles on the Las Vegas,
               Nevada, strip were attacked at a red light by James “Cornbread” Beard, HAMC
               Las Vegas.
            p. May 4, 2008 – An unknown group of HAMC members attacked a Mongols
               member as he walked with his family at the Merced County, California, fair.
            q. June 28, 2008 – In Los Banos, California, an HAMC prospect was stabbed
               during a confrontation with the Mongols at a Victory Outreach Anti-Gang/Anti-
               Violence rally.30


27      Los Angeles Times, Bikers’ Trade Show Ends in Brawl, available at
https://www.latimes.com/archives/la-xpm-1989-02-12-me-2986-story.html (last accessed February
20, 2020).

28      Fox News: Motorcycle Clubs Have History of Run-Ins With Law Enforcement, available at
https://www.foxnews.com/story/motorcycle-clubs-have-history-of-run-ins-with-law-enforcement (last
accessed February 20, 2020).

29      New York Times: A Brawl Between Motorcycle Gangs Turns Fatal, available at
https://www.nytimes.com/2002/04/28/us/a-brawl-between-motorcycle-gangs-turns-fatal-at-a-nevada-
casino.html (last accessed February 20, 2020).

30      San Jose Mercury News: Anti-Violence Los Banos Rally Gets Ugly, available at
https://www.mercurynews.com/2008/07/01/anti-violence-los-banos-rally-gets-ugly-when-prayer-
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz          14
        Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 15 of 19



            r. August 2, 2008 – Mark “Papa” Guardado, HAMC San Francisco, was shot and
               killed in California by Christopher Ablett of the Mongols. Ablett is currently
               serving a life sentence without parole.31
            s. December 20, 2008 – HAMC Sin City, Nevada, members and prospects accosted
               two members of the Mongols at a Las Vegas, Nevada, wedding chapel. Numerous
               HAMC individuals were sentenced.32
            t. June 21, 2008 – Jose Luis Sanchez of the Mongols fired 8 to 10 rounds outside
               The Echo nightclub in Los Angeles, California, at suspected HAMC members.
               Three persons were injured. Sanchez was convicted in 2013 (firearm use and
               street gang act).33
            u. November 6, 2009 – An unknown number of Mongols stabbed and killed an
               HAMC associate at the Pastime Club in Merced County, California. Mongols
               Robert Silva’s conviction of Section 187 of the California Penal Code, which
               defines the crime of murder, was eventually stayed.34
            v. May 1, 2010 – An unknown number of HAMC and support club members
               assaulted a Mongols member at the Bada Bing Strip Club. One support club
               member was stabbed.
            w. September 29, 2010 – Jess Dyckma, HAMC Ventura, California, attempted to
                kill an unknown Mongols member by kicking him off his motorcycle in Los
                Angeles County, California. Dyckma was sentenced to 7 years.
            x. June 15, 2011 – Paul Seifert, HAMC Las Vegas, struck a Mongols Arizona
                prospect with a beer bottle at a bar in Las Vegas, Nevada.
            y. August 10, 2011 – A large group of HAMC individuals attacked a small
                contingent of Mongols outside Pee Wee Choppers in Sturgis, South Dakota.
                Two HAMC suspects were convicted: George Caruso (Lowell) and Mark
                Duclos (Fairbanks).35
            z. January 7, 2012 – An HAMC hang-around attempted to run three Mongols off
                the road in Tempe, Arizona. One of the Mongols shot and injured the hang-
                around.
            aa. March 22, 2014 – HAMC and Mongols were involved in a melee on Interstate 15 (I-

turns-to-fighting/ (last accessed February 20, 2020).

31     United States v. Ablett, 09-CR-749-RS (NDCA).

32      Las Vegas Review-Journal, Hells Angel Pleads Guilty in Wedding Chapel Brawl, available at
https://www.reviewjournal.com/crime/courts/hells-angel-pleads-guilty-in-wedding-chapel-brawl/ (last
accessed February 20, 2020).

33      The Eastsider LA: Police Arrest Alleged Mongols Biker Gang Member, available at
https://www.theeastsiderla.com/news/crime/police-arrest-alleged-mongols-biker-gang-member-in-
echo-park/article_3bfda8cb-e6bc-5799-9c6f-eb8b8eda79a1.html (last accessed February 20, 2020).

34     Silva v. Frauenheim, No. 115CV00678LJOSABHC, 2017 WL 1198581 (E.D. Cal. Mar. 31,
2017).
35 https://rapidcityjournal.com/news/local/communities/sturgis/hells-angels-members-sentenced-in-
august-stabbing/article_ca6cafbc-66f4-11e1-b3e4-0019bb2963f4.html

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz           15
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 16 of 19



                15) in Temecula, California. Saucedo, HAMC Riverside County, was
                stabbed.36
            bb. August 20, 2014 – HAMC and Red Devils assaulted a member of the Mongols
                 in a Raleigh, North Carolina, bar.
            cc. September 12, 2014 – A shootout occurred between HAMC and Mongols at a Reno,
                Nevada, bar – no injuries.
            dd. September 20, 2014 – One Mongols supporter was killed after an unknown
                number of HAMC individuals shot at their pack on southbound I-15 near
                Corona, California.
            ee. February 7, 2015 – Patrick Eberhardt, HAMC Cave Creek, Arizona, was shot off his
                motorcycle by an unknown assailant in a vehicle in Phoenix, Arizona. One killed –
                Mongols are suspects.37
            ff. February 7, 2015 – HAMC shot at a pack of 15 Mongols in Phoenix,
                Arizona.
            gg. April 19, 2015 – An HAMC Nomads, Washington, hang-around was shot
                and wounded outside the HAMC clubhouse. Mongols are suspected of
                the shooting.38
            hh. June 17, 2015 – Four Orange County Mongols assaulted a lone HAMC
                supporter at the Off Limits Bar in Anaheim, California.
            ii. September 4, 2015 – An unknown number of HAMC and Mongols were
                involved in a melee at the Boot Grill in Loveland, Colorado.
            jj. September 24, 2015 – Justin Bovender, Mongols Richmond, Virginia,
                violently assaulted a civilian wearing an HAMC support shirt in
                Richmond.39
            kk. January 26, 2016 – Jonathan Smith, HAMC Bakersfield, California, and Mike
                Blackwood of the Mongols were involved in an assault at a Bakersfield
                intersection – Blackwood was stabbed.40

36      The Press Enterprise: Temecula: No Arrests in Bloody Biker Brawl, available at
https://www.pe.com/2014/04/07/temecula-no-arrests-in-bloody-biker-brawl-on-i-15/ (last accessed
February 20, 2020).

37      Phoenix Magazine: Death in the Brotherhood, available at
https://www.phoenixmag.com/2015/07/01/death-in-the-brotherhood/ (last accessed February 20,
2020).

38      The Spokesman-Review: Man Shot at Hells Angels Clubhouse Not Cooperating, available at
https://www.spokesman.com/stories/2015/apr/23/man-shot-at-hells-angels-clubhouse-not/ (last
accessed February 20, 2020).

39      Richmond Times-Dispatch: Mongols Motorcycle Club Member Denied Bond, available at
https://www.richmond.com/news/local/crime/mongols-motorcycle-club-member-denied-bond-in-
attack-near-vcu/article_bbf9f401-b886-51f8-b873-b727169103b3.html (last accessed February 20,
2020).

40      Bakersfield.com: Judge Slashes Bail Amount for Alleged Hells Angels Member, available at
https://www.bakersfield.com/news/breaking/judge-slashes-bail-amount-for-alleged-hells-angels-
member-accused/article_5a856dfe-55eb-590f-899d-d422c40fc6b2.html (last accessed February 20,
2020).
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz            16
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 17 of 19



            ll. April 8, 2016 – An unknown number of HAMC and Mongols were involved
                in a melee at the Valk Hotel in Rotterdam, Netherlands – 23 arrested.
            mm. May 25, 2016 – Two HAMC Fayetteville, North Carolina, members and four
                associates violently assaulted two Mongols at a Hooters in Fayetteville. Two
                were charged, and three are pending trial.
            nn. June 12, 2016 – Rick Hoernke, HAMC Berdoo, California, was shot in the leg at
                the Wooden Nickel Bar. Prior to the shooting, a Mongols prospect was shot and
                accosted.
            oo. August 17, 2016 – A shootout occurred between the HAMC and Mongols at the
                Final Sports Bar & Grille in Tempe, Arizona. The Mongols president, Richard
                Garcia, was killed. Wayne Whitt, HAMC Mesa, was cleared on self-defense
                grounds.41
            pp. August 28, 2016 – An HAMC member and prospect shot and wounded a
                member of the Mongols and 69’ers in Nassau County, New York. HAMC dons
                a Filthy Few patch.
            qq. September 2016 – A group of HAMC assaulted two Mongols in
                Spokane, Washington.
            rr. November 19, 2016 – An HAMC supporter was battered by a pack of Mongols
                in Las Vegas, Nevada. They stole his support shirt and conducted a strong-
                armed robbery.
            ss. December 4, 2016 – HAMC Southern California prospect Aaron Vecchiarelli
                was shot while riding his motorcycle on the eastbound 91 freeway.
                Simultaneously, a member of the Mongols Fullerton, California, was reportedly
                stabbed.
            tt. March 31, 2017 – Aaron Vecchiarelli, HAMC Southern California, and
                prospect Anthony Casio conducted a drive-by shooting at the motorcycle
                shop of John “Dutch” Vanderpyle, Mongols Harbor, in Anaheim, California.
            uu. May 21, 2017 – Joshua Herbert, Mongols Commerce, California, shot and killed
                HAMC Southern California prospect Jason Duty at a gas station. A second
                prospect was wounded. Trial pending.42
            vv. August 18, 2017 – A shooting transpired between the HAMC and Mongols on
                Highway 395 near Richland, Washington. One HAMC was injured, five arrested.
            ww. March 7, 2018 – A melee occurred at the Native Bar & Grille in Mesa, Arizona,
                between the Mongols and HAMC. Numerous Mongols were arrested – trial
                pending.
            xx. May 5, 2018 – Mongols and HAMC were involved in a shooting during an
                HAMC event in Bakersfield, California. One of the Mongols was killed, and an
                HAMC associate was cleared on self-defense – trial pending.
            yy. May 12, 2018 – An HAMC Nomads, Washington, individual was assaulted
                by an unknown number of Idaho Mongols.



41      Phoenix Magazine: Open Road, available at https://www.phoenixmag.com/2018/02/21/open-
road/ (last accessed February 20, 2020).

42      Los Angeles Times: Biker in Mongols Gang is Arrested in Fatal Shooting, available at
https://www.latimes.com/local/lanow/la-me-ln-mongols-hells-angels-murder-charges-20170623-
story.html (last accessed February 20, 2020).
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz         17
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 18 of 19



            zz. May 14, 2018 – Kaleb Mohr, HAMC Nomads, Washington, and Terry Ivie,
                Mongols, Snake River, were involved in a shooting in Pocatello, Idaho. There
                were minor injuries.
            aaa. July 6, 2018 – Two Utah Mongols were shot on Freeway 210 in San Bernardino,
                California. One was killed, and one was injured. HAMC was suspected, not
                confirmed.
            bbb. July 22, 2018 – An HAMC supporter and a former HAMC support club (801)
                prospect, “Cowboy,” were assaulted in Newport Beach, California, by the
                Mongols.
            ccc. August 25, 2018 – Steven Helland, HAMC Nomads Arizona, and prospect
                Michael Higuela were attacked by two Mongols at the Laughlin, Nevada,
                Riverside Casino.

         34.    HAMC and Vagos: Similar to the Mongols, the HAMC was angry that the
 Vagos wore a California bottom rocker. Since the mid-1980s, they have been involved in
 violent and deadly confrontations in California, Nevada and Arizona. Many of their clashes
 stemmed from the Vagos expanding into the HAMC’s territory.

            a. On August 21, 2010, fearing expansion by the Vagos in Arizona, the
               adversaries exchanged approximately 50 rounds during a gun battle in Chino
               Valley, Arizona. During the shootout, Kevin Christensen, HAMC Yavapai
               County, was injured.43
            b. On June 4, 2011, four members of the HAMC Sonoma County, California,
               charter assaulted a Vagos member as he was departing a tattoo convention at
               the Konocti Vista Casino.44
            c. On September 23, 2011, a shootout transpired between the two at the John
               Ascuaga’s Nugget Casino during the annual Street Vibrations Fall Rally. During
               the melee, the HAMC exchanged shots with the Vagos. Several HAMC San Jose,
               California, associates were brutally assaulted, while their president, Jeffrey
               Pettigrew, was shot and killed by a member of the Vagos. The next day, an
               unknown member of the HAMC shot and wounded a member of the Vagos in
               Reno, Nevada.45
            d. On May 10, 2014, Paul Gibson, HAMC Oahu, Hawaii, stabbed David Coombes,
               formerly of Vagos, 12 times near James Kealoha Beach Park, Hawaii. During the
               stabbing, Gibson was a prospect. Gibson also pointed a handgun at the victim’s

43     Phoenix New Times: Hells Angels’ Charges Dismissed in 2010 Shootout, available at
       https://www.phoenixnewtimes.com/news/hells-angels-charges-dismissed-in-2010-shootout-
with-vagos-bikers-6627161 (last accessed February 20, 2020).

44     Lake County Bee: Video of Hells Angels, Vagos Fight shown, available at https://www.record-
bee.com/2014/12/18/video-of-hells-angels-vagos-fight-shown/ (last accessed February 20, 2020).

45      Sierra Sun, Motorcycle Gang Member Fatally Shot on I-80 Near Truckee, available at
https://www.sierrasun.com/news/crime/motorcycle-gang-member-fatally-shot-on-i-80-near-truckee/,
(last accessed February 20, 2020); Reuters: Worst California Biker Feud in Decade, available at
https://www.reuters.com/article/us-bikers-war/worst-california-biker-feud-in-decade-erupted-at-
starbucks-idUSTRE79P5BG20111026 (last accessed February 20, 2020).

 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz            18
       Case 3:17-cr-00533-EMC Document 966-1 Filed 03/06/20 Page 19 of 19



               wife.46
            e. On September 14, 2016, Francisco “Cisco” Fernandez, HAMC North, shot and
               wounded the president of the Green Machine, a Vagos support club, after he rode
               past his business in Yuba, California. One month prior, Fernandez was involved
               in a shooting with a civilian during a road-rage incident.47
            f. On September 20, 2014, HAMC members confronted a group of Vagos and
               Wanted OMG, which is comprised of Norteños gang members, during an
               apparent meeting. The gangs exchanged gunfire, and two HAMC members were
               wounded.
            g. On January 17, 2015, a group of HAMC members and prospects from an
               assortment of northern California charters violently assaulted two Vagos
               individuals during the Easy Rider Show in Sacramento, California.48

       35.    The HAMC has also been involved in violent confrontations with the
 Outlaws, Pagans, and Banditos OMGs over territory.



     Please contact me if you have any questions concerning the foregoing.

                                                               Very truly yours,

                                                               DAVID L. ANDERSON
                                                               United States Attorney


                                                                              /s/
                                                               Ajay Krishnamurthy
                                                               Kevin Barry
                                                               Assistant United States Attorneys




46      West Hawaii Today: Man Gets 5 Years in Keaukaha Stabbing, available at
https://www.westhawaiitoday.com/2015/10/19/hawaii-news/man-gets-5-years-in-keaukaha-stabbing/
(last accessed February 21, 2020).

47      Appeal Democrat: Motorcycle Shop Owner Arrested in Sept. 14 Shooting, available at
https://www.appeal-democrat.com/news/motorcycle-shop-owner-arrested-in-sept-shooting-of-
motorcyclist/article_323a834e-8bf8-11e6-8d4e-cbb4de113d14.html (last accessed February 20,
2020).

48       Fox News: Three Arrested at Sacramento Motorcycle Convention, available at
https://fox40.com/news/three-arrested-at-sacramento-motorcycle-convention-2/ (last accessed
February 20, 2020).
 United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Jeremy Scheetz                 19
